08/31/2021



                                                                                        Case Number: DA 21-0419
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0419


 STATE OF MONTANA,                                                         AUG 3 1 2021
                                                                      Bowen
                                                                    Clerk of
                                                                               Greenwood
                                                                             Sup
                                                                       Sta te of Mreme
                      fi and Appellee,                                             o nt Court
                                                                                       ana


       v.                                                          ORDER

ALAN J. ROYER,

               Defendant and Appellant.



       Representing himself, Alan J. Royer has filed a verified Petition for an Out-of-Time
Appeal, indicating that he discussed filing a timely appeal with his attorney, but that his
attorney did not file it. He states that his attorney "declined" to file an appeal for him.
Royer would like to "appeal based on ineffective assistance of counsel."
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequcnt harsh case and under extraordinary circumstances amounting to a gross
m i scarri age of justicerd"
       We observe that Royer's Petition is signed and verified. His Petition, however, has
a fatal flaw. His Petition has not been served upon opposing counsel—the County Attorney
and the Attorney General—in compliance with pleadings for a criminal case filed with this
Court. M. R. App. P. 10(2). Additionally, Royer's Petition should be "supported by
affidavits, records, and other evidence establishing the existence of the extraordinary
circumstances claimed." M. R. App. P. 4(6). Royer has not provided any information
about his conviction, the sentencing court, or when he was sentenced. Accordingly,
       IT IS ORDERED that Royer's Petition for an Out-of-Time Appeal is DISMISSED,
without prejudice. Royer may prepare and file a verified Petition again, while providing
more information about his criminal case, and serve his Petition on the opposing parties.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Alan J. Royer along with a copy of this Court's Appellate Handbook.
       The Clerk is directed to provide a copy of this Order to counsel of record along with
a copy of his Petition and to Alan J. Royer personally.
                        ,
       DATED this.% I day of August, 2021.